DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of prior-filed application 16/725,982 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 5 and 8 are objected to because of the following informalities:
In claim 5, “a entry opening” should read “an entry opening”. 
In claim 8, “being are slidably relative” should read “are slidable relative”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "The tray" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “generally extend” in regards to a base of the lower portion. The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 18 recites the limitation “at least one of a slot and at least one pin”. This limitation renders the claim unclear, as it is not clear if there is an option between a slot or at least one pin, of at least one of each feature. 
Claims 16-17 and 19-20 are rejected as they are dependent upon a previously rejected claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,148,172. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims, see table below.
17/504114
US 11148172
1.  An item sorting system comprising: 
- a tray handling system including 
- a tray conveying system defining a conveyor having a filling region, a pick- up region and a return region; 
- a tray transfer system having a robotic arm assembly and a tray handling tool wherein the tray handling tool is positioned at an end of the robotic arm, the tray handling tool structurally configured to retain a tray; 
- a tote handling system including 
- at least one cubby structurally configured to retain a tote

(claim 1) “An item sorting system comprising: 
a tray handling system including 
a tray conveying system defining a conveyor having a filling region, a pick-up region and a return region; 
a tray transfer system having a robotic arm assembly and a tray handling tool wherein the tray handling tool is positioned at an end of the robotic arm, the tray handling tool structurally configured to retain a tray; 
a tote handling system including 
at least one cubby structurally configured to retain a tote”
2.  The item sorting system of claim 1 wherein the tray handling tool can move between a pick-up region and the at least one cubby

(claim 1) “wherein the tray handling tool can move between a pick-up region and the at least one cubby”
3. The item sorting system of claim 2 wherein the tray handling tool can be positioned within the at least one cubby

(claim 1) “wherein the tray handling tool can be positioned within the at least one cubby”
4. The item sorting system of claim 3 wherein the tray handling tool further comprises an upper tray attachment assembly and a lower tray attachment assembly, wherein the lower tray attachment assembly can be moved relative to the upper tray attachment assembly when the tray handling tool is positioned within the at least one cubby

(claim 1) “wherein the tray handling tool further comprises an upper tray attachment assembly and a lower tray attachment assembly, wherein the lower tray attachment assembly can be moved relative to the upper tray attachment assembly when the tray handling tool is positioned within the at least one cubby”
5. The item sorting system of claim 1 wherein the at least one cubby has a entry opening and an exit opening opposite the entry opening, with the robotic arm having access to the entry opening

(claim 2) “wherein the at least one cubby has an entry opening and an exit opening opposite the entry opening, with the robotic arm having access to the entry opening”
6. The item sorting system of claim 1 wherein the at least one cubby comprises a cubby array having at least a plurality of rows and a plurality of columns of cubbies

(claim 3) “wherein the at least one cubby comprises a cubby array having at least a plurality of rows and a plurality of columns of cubbies”
7. The item sorting system of claim 1 wherein the conveyor further includes a queued region within which the pick-up region is defined 

(claim 4) “wherein the conveyor further includes a queued region within which the pick-up region is defined”


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5-17 of prior U.S. Patent No. 11,148,172. This is a statutory double patenting rejection.
17/504114
US 11148172
8. A tool for use in association with a robot arm for item sorting, the tool comprising: 
- a frame attachable to a robot arm, 
- an upper tray attachment assembly coupled to the frame; and 
- a lower tray attachment assembly coupled to the frame, 
- wherein the upper tray attachment assembly and the lower tray attachment assembly being are slidably relative to each other

(claim 5) “ A tool for use in association with a robot arm for item sorting, the tool comprising: 
a frame attachable to a robot arm, 
an upper tray attachment assembly coupled to the frame; and 
a lower tray attachment assembly coupled to the frame, 
wherein the upper tray attachment assembly and the lower tray attachment assembly are slidably relative to each other”
9. The tool of claim 8 wherein: 
- the upper tray attachment assembly includes: 
- at least one slot engaging prong structurally configured to releasably couple with an upper portion of a tray; 
- the lower tray attachment assembly includes: 
- at least one lower slot engaging prong structurally configured to releasably couple with a lower portion of a tray; and 
- a slidable movement assembly, the slidable movement assembly including an actuator coupled to at least one lower slot engaging prong, so as to slidably move the lower tray attachment assembly relative to the upper tray attachment assembly

(claim 6) “wherein: 
the upper tray attachment assembly includes: 
at least one slot engaging prong structurally configured to releasably couple with an upper portion of a tray; 
the lower tray attachment assembly includes: 
at least one lower slot engaging prong structurally configured to releasably couple with a lower portion of a tray; and 
a slidable movement assembly, the slidable movement assembly including an actuator coupled to at least one lower slot engaging prong, so as to slidably move the lower tray attachment assembly relative to the upper tray attachment assembly”
10. The tool of claim 9 wherein the slidable movement assembly includes at least one guide that is coupled to the at least one slot engaging prong and to the actuator

(claim 7) “wherein the slidable movement assembly includes at least one guide that is coupled to the at least one slot engaging prong and to the actuator”
11. The tool of claim 9 wherein the upper tray attachment assembly includes opposing articulated pin grasping arms movable by an actuator, the articulated pin grasping arms structurally configured to releasably couple with pins of the upper portion of the tray

(claim 8) “wherein the upper tray attachment assembly includes opposing articulated pin grasping arms movable by an actuator, the articulated pin grasping arms structurally configured to releasably couple with pins of the upper portion of the tray”
12. The tool of claim 11 wherein the articulated pin grasping arms extend inwardly and outwardly in a direction that is perpendicular to the slidable movement of the upper tray attachment assembly relative to the lower tray attachment assembly

(claim 9) “wherein the articulated pin grasping arms extend inwardly and outwardly in a direction that is perpendicular to the slidable movement of the upper tray attachment assembly relative to the lower tray attachment assembly”
13. The tool of claim 8 further comprising a tray cover extending from the upper tray attachment assembly and fixed thereto

(claim 10) “further comprising a tray cover extending from the upper tray attachment assembly and fixed thereto”
14. The tool of claim 13 wherein the tray cover includes a top wall, opposing side walls depending from the top wall and a front lip depending from the top wall spanning between the opposing side walls

(claim 11) “wherein the tray cover includes a top wall, opposing side walls depending from the top wall and a front lip depending from the top wall spanning between the opposing side walls”
15. The tray for an item sorting system comprising: 
- an upper portion defined by a front wall, a back wall and a plurality of sidewalls defining a cavity with an upper opening and a lower opening; 
- a lower portion including a base that can generally extend over the lower opening to preclude the passage of an object therethrough; 
- a slidable coupling assembly coupled to each of the upper portion and the lower portion to enable slidable movement of the upper portion relative to the lower portion

(claim 12) “A tray for an item sorting system comprising: 
an upper portion defined by a front wall, a back wall and a plurality of sidewalls defining a cavity with an upper opening and a lower opening; 
a lower portion including a base that can extend over the lower opening to preclude the passage of an object therethrough; 
a slidable coupling assembly coupled to each of the upper portion and the lower portion to enable slidable movement of the upper portion relative to the lower portion”

16. The tray of claim 15 further comprising: 
- a lower portion attachment member structurally configured to engage a lower tray attachment assembly; 
- an upper portion attachment member structurally configured to engage an upper tray attachment assembly

(claim 13) “further comprising: 
a lower portion attachment member structurally configured to engage a lower tray attachment assembly; 
an upper portion attachment member structurally configured to engage an upper tray attachment assembly”
17. The tray of claim 16 wherein the lower portion attachment member comprises a slot

(claim 14) “wherein the lower portion attachment member comprises a slot”
18. The tray of claim 16 wherein the upper portion attachment member comprises at least one of a slot and at least one pin

(claim 15) “wherein the upper portion attachment member comprises one of a slot and at least one pin”
19. The tray of claim 18 wherein the upper portion attachment member comprises each one of a slot and a pair of spaced apart pins extending from the front wall

(claim 16) “wherein the upper portion attachment member comprises each one of a slot and a pair of spaced apart pins extending from the front wall”
20. The tray of claim 15 wherein the lower portion further includes opposing sidewalls and a front wall, with the opposing sidewalls overlying the plurality of sidewalls of the upper portion of the tray and the front wall overlying the front wall of the upper portion
(claim 17) “wherein the lower portion further includes opposing sidewalls and a front wall, with the opposing sidewalls overlying the plurality of sidewalls of the upper portion of the tray and the front wall overlying the front wall of the upper portion”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 20170225330).
Regarding claim 1, Wagner et al. (US 20170225330) teaches an item sorting system (Paragraph 0029 lines 1-4) comprising: 
- a tray handling system including 
- a tray conveying system defining a conveyor (Fig 1, conveyor #22) having a filling region (Paragraph 0030 line 8 “input area”), a pick-up region (Paragraph 0030 lines 5-9) and a return region (Paragraph 0054 “empty bin conveyor #79”); 
- a tray transfer system  (Paragraph 0032 lines 1-2) having a robotic arm assembly (Paragraph 0030 lines 5-6 “articulated arm #12”) and a tray handling tool (Paragraph 0030 line 6 “end effector #14”) wherein the tray handling tool is positioned at an end of the robotic arm (Fig. 1 #14 positioned at the end of arm #12), the tray handling tool structurally configured to retain a tray (Paragraph 0062 line 6 “open box #452”); 
- a tote handling system (Paragraph 0030 line 18 “target station #30”) including 
- at least one cubby (Paragraph 0030 lines 19-20 “processing locations #32”) structurally configured to retain a tote (Paragraph 0030 lines 19-20 “(e.g. sortation bins) #32”). 
Regarding claim 2, Wagner et al. (US 20170225330) teaches an item sorting system wherein the tray handling tool (Paragraph 0030 line 6, “end effector” #14) can move between a pick-up region (Paragraph 0030 lines 5-9) and the at least one cubby (Paragraph 0030 lines 17-21).
Regarding claim 3, Wagner et al. (US 20170225330) teaches an item sorting system wherein the tray handling tool (Paragraph 0030 line 6 “end effector #14”) can be positioned within the at least one cubby (Fig. 1 #14 within #32).
Regarding claim 6, Wagner et al. (US 20170225330) teaches an item sorting system wherein the at least one cubby (Paragraph 0030 lines 19-20 “processing locations #32”) comprises a cubby array having at least a plurality of rows and a plurality of columns of cubbies (Fig. 1 target station #30). 
Regarding claim 7, Wagner et al. (US 20170225330) teaches an item sorting system wherein the conveyor further includes a queued region (Fig. 1, conveyor region beneath perception unit #26) within which the pick-up region is defined (Paragraph 0030 lines 5-9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 20170225330) in view of Khodl et al. (US 20150073589).
Regarding claim 5, Wagner et al. (US 20170225330) teaches an item sorting system wherein the at least one cubby (Paragraph 0030 lines 19-20 “processing locations #32”) has an entry opening, with the robotic arm having access to the entry opening (Paragraph 0030 lines 17-21). 
Wagner et al. lacks teaching an item sorting system wherein the at least one cubby has an exit opening opposite the entry opening.
Khodl et al. (US 20150073589) teaches an autonomous mobile picking method with a material-handling robotic unit with a tote handling system (Fig. 10 put wall #250) wherein at least one cubby (Fig. 10 assignment locations #246) has an entry opening (Paragraph 0034 lines 8-9) and an exit opening (Paragraph 0034 lines 32-26) opposite the entry opening, with the robotic arm (Paragraph 0034 line 8 “arm” #242) having access to the entry opening (Paragraph 0034 lines 8-9). Khodl et al. explains that an operator is then able to remove the contents of the cubby for further processing without interfering with the robotic arm (Paragraph 0034 lines 32-49, 52-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner et al. to include an exit opening opposite the entry opening as taught by Khodl et al. in order to allow the operator to access the tote handling system without interfering with the robotic arm thereby allowing the system to continue operation as a bin is removed from a cubby. 
Allowable Subject Matter
Claims 4 and 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 would be allowable for disclosing a tray handling too wherein the lower tray attachment assembly can be moved relative to the upper tray attachment assembly when the tray handling tool is positioned within the at least one cubby.
Claim 8 would be allowable for disclosing a tool wherein the tool comprises an upper tray attachment assembly coupled to the frame and a lower tray attachment assembly coupled to the frame wherein the upper tray attachment assembly and lower tray attachment assembly are slidably relative to each other. 
Claims 9-14 would be allowable due to their dependency on claim 8. 
Claim 15 would be allowable for disclosing a tray for an item sorting system comprising a slidable coupling assembly coupled to each of the upper portion of the tray and the lower portion of the tray to enable slidable movement of the upper portion relative to the lower portion. 
Claims 16-20 would be allowable due to their dependency on claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./Examiner, Art Unit 3653                                                                   /MICHAEL MCCULLOUGH/                                                                                                              Supervisory Patent Examiner, Art Unit 3653